DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-24 (Instant Application 17/239347) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 20-28, 31-32 of U.S. Patent No. 9,131,385,  claims 1-9, 12-17 of U.S. 9,179,354, Claims, Claims 1-22 of U.S. Patent No. 10,841,851 .  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patents substantially discloses variant of the instant claims.


Double Patenting
4.	Claims 1-24 (Instant Application 17/239,367)  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11, 20 of copending Application No. 17/066,081, claims 1-24 of Co-Pending Application 17/239,367, Claims 1, 3, 13, 15.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending applications discloses obvious versions of the instant claims.

Instant Application 17/239,347
Co-Pending Application 17/066,081
1. A system comprising: a cellular base transceiver station having an RF coverage area and configured for RF communication with a first entity that is a transceiver device in the RF coverage area, wherein the cellular base transceiver station is communicatively connected to a server through a communication network, wherein the server is adapted to provide packet distribution services for the transceiver device via the cellular base transceiver station, wherein the server comprises a first publish-subscribe broker that is part of a publish-subscribe broker network that comprises one or more publish-subscribe brokers, wherein the publish-subscribe broker network is operable to distribute published data packets between entities that have published data packets and entities that have subscribed to receive the published data packets via the publish-subscribe broker network, wherein a second entity connected to any of the one or more publish-subscribe brokers in the publish-subscribe broker network accepts communications from the transceiver device if the second entity subscribes to data packets published by the transceiver device, and wherein the data packets published by the transceiver device are routed through the publish-subscribe broker to which the second entity is connected.

1. A system comprising: a first optimization server comprising a first publish-subscribe broker configured to connect to a first cellular base transceiver station, wherein the first cellular base transceiver station is configured to communicatively connect to entities, including a first entity, in an RF coverage area of the first cellular base transceiver station; and a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network, wherein the first entity is enabled to connect to the first publish-subscribe broker via the first cellular base transceiver station by a single connection, wherein a second entity is enabled to connect to the second publish-subscribe broker by a single connection, and wherein when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker, then the publish-subscribe broker network is configured to route data packets published by the first entity to the second entity via the first publish-subscribe broker and the second publish-subscribe broker if the second entity has subscribed to receive the data packets published by the first entity.



7. A method comprising: receiving published data from a first entity via a cellular base transceiver station; communicating, by the cellular base transceiver station, the published data to a server, wherein the server is adapted to provide packet distribution services for the first entity via the cellular base transceiver station; wherein the server communicates the published data to a publish-subscribe broker network through a first publish-subscribe broker communicatively connected to the server, wherein the first publish-subscribe broker is part of the publish-subscribe broker network, wherein the publish-subscribe broker network is operable to distribute published data between entities that published data and entities that subscribed to receive the published data via the publish-subscribe broker network; and wherein the publish-subscribe broker network routes the published data to a second entity comprising a second publish-subscribe broker that is part of the publish-subscribe broker network, wherein the second entity is able to accept the published data if the second entity subscribes to the published data.

10. A method comprising: providing a first optimization server comprising a first publish-subscribe broker configured to connect to a first cellular base transceiver station, wherein the first cellular base transceiver station is configured to communicatively connect to entities, including a first entity, in an RF coverage area of the first cellular base transceiver station; providing a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network; connecting the first publish-subscribe broker to the first entity via the first cellular base transceiver station using a single connection; connecting the second publish-subscribe broker to a second entity using a single connection; and routing, by the publish-subscribe broker network, data packets via the first publish-subscribe broker and the second publish-subscribe broker if the second entity has subscribed to receive the data packets published by the first entity when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker.

13. A system comprising: a first entity that is a transceiver device configured for RF communication with a cellular base transceiver station having an RF coverage area, wherein the cellular base transceiver station is communicatively connected to a server through a communication network, wherein the server is adapted to provide packet distribution services for the first entity via the cellular base transceiver station, wherein the server comprises a first publish-subscribe broker that is part of a publish-subscribe broker network that comprises one or more publish-subscribe brokers, wherein the publish-subscribe broker network is operable to distribute published data packets between entities that have published data packets and entities that have subscribed to receive the published data packets via the publish-subscribe broker network, and wherein a second entity connected to any of the one or more publish-subscribe brokers in the publish-subscribe broker network that accepts communications from the transceiver device if the second entity subscribes to data packets published by the transceiver device, and wherein the data packets published by the transceiver device are routed through the publish-subscribe broker to which the second entity is connected.

11. A system comprising: a first optimization server comprising a first publish-subscribe broker configured to connect to a first cellular base transceiver station, wherein the first cellular base transceiver station is configured to communicatively connect to entities, including a first entity, in an RF coverage area of the first cellular base transceiver station; and a second optimization server comprising a second publish-subscribe broker; wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network, wherein the first entity is enabled to connect to the first publish-subscribe broker via the first cellular base transceiver station by a single connection, wherein a second entity is enabled to connect to the second publish-subscribe broker by a single connection, and wherein when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker, then the publish-subscribe broker network is configured to route data packets published by the second entity to the first entity via the second publish-subscribe broker and the first publish-subscribe broker if the first entity has subscribed to receive the data packets published by the second entity.



19. A method comprising: communicating published data by a first entity via a cellular base transceiver station; wherein the cellular base transceiver station communicates the published data to a server, wherein the server is adapted to provide packet distribution services for the first entity via the cellular base transceiver station; wherein the server communicates the published data to a publish-subscribe broker network through a first publish-subscribe broker communicatively connected to the server, wherein the first publish-subscribe broker is part of the publish-subscribe broker network, wherein the publish-subscribe broker network is operable to distribute published data between entities that published data and entities that subscribed to receive the published data via the publish-subscribe broker network; and communicating the published data to a second entity comprising a second publish-subscribe broker that is part of the publish-subscribe broker network, wherein the second entity is able to accept the published data if the second entity subscribes to the published data.

20. A method comprising: providing a first optimization server comprising a first publish-subscribe broker configured to connect to a first cellular base transceiver station, wherein the first cellular base transceiver station is configured to communicatively connect to entities, including a first entity, in an RF coverage area of the first cellular base transceiver station; providing a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network; connecting the first publish-subscribe broker to the first entity via the first cellular base transceiver station using a single connection; connecting the second publish-subscribe broker to a second entity using a single connection; and routing, by the publish-subscribe broker network, data packets via the first publish-subscribe broker and the second publish-subscribe broker if the first entity has subscribed to receive the data packets published by the second entity when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker.




Instant Application 17/239,347
Co-Pending Application 17/239,367
1. A system comprising: a cellular base transceiver station having an RF coverage area and configured for RF communication with a first entity that is a transceiver device in the RF coverage area, wherein the cellular base transceiver station is communicatively connected to a server through a communication network, wherein the server is adapted to provide packet distribution services for the transceiver device via the cellular base transceiver station, wherein the server comprises a first publish-subscribe broker that is part of a publish-subscribe broker network that comprises one or more publish-subscribe brokers, wherein the publish-subscribe broker network is operable to distribute published data packets between entities that have published data packets and entities that have subscribed to receive the published data packets via the publish-subscribe broker network, wherein a second entity connected to any of the one or more publish-subscribe brokers in the publish-subscribe broker network accepts communications from the transceiver device if the second entity subscribes to data packets published by the transceiver device, and wherein the data packets published by the transceiver device are routed through the publish-subscribe broker to which the second entity is connected.

1. A system comprising: a server communicatively connected to a cellular base transceiver station having an RF coverage area and configured for RF communication with a first entity that is a transceiver device in the RF coverage area, wherein the server is adapted to provide packet distribution services for the transceiver device via the cellular base transceiver station, wherein the server comprises a first publish-subscribe broker that is part of a publish-subscribe broker network that comprises one or more publish-subscribe brokers, wherein the publish-subscribe broker network is operable to distribute published data packets between entities that have published data packets and entities that have subscribed to receive the published data packets via the publish-subscribe broker network, wherein a second entity connected to any of the one or more publish-subscribe brokers in the publish-subscribe broker network accepts communications from the transceiver device if the second entity subscribes to data packets published by the transceiver device, and wherein the data packets published by the transceiver device are routed through the publish-subscribe broker to which the second entity is connected.

2. The system of claim 1, wherein the cellular base transceiver station is in an LTE wireless network or a 3G wireless network.

2. The system of claim 1, wherein the cellular base transceiver station is in an LTE wireless network or a 3G wireless network.

3. The system of claim 1, wherein the cellular base transceiver station is part of a wireless network with one or more cellular base transceiver stations for packet routing.

3. The system of claim 1, wherein the cellular base transceiver station is part of a wireless network with one or more cellular base transceiver stations for packet routing.

4. The system of claim 1, wherein at least one of the one or more publish-subscribe brokers is located in a public network.

4. The system of claim 1, wherein at least one of the one or more publish-subscribe brokers is located in a public network.

5. The system of claim 1, wherein the second entity is at least one of a computer-based user communication device, a mobile transceiver device, a sensor-based communication device, and an application.

5. The system of claim 1, wherein the second entity is at least one of a computer-based user communication device, a mobile transceiver device, a sensor-based communication device, and an application.

6. The system of claim 1, further comprising a plurality of sensor devices with associated sensor data in communication with the publish-subscribe broker network, and wherein the publish-subscribe broker network enables collection and distribution of sensor data among a plurality of entities that provide and receive data related to functions performed by the plurality of sensor devices.

6. The system of claim 1, further comprising a plurality of sensor devices with associated sensor data in communication with the publish-subscribe broker network, and wherein the publish-subscribe broker network enables collection and distribution of sensor data among a plurality of entities that provide and receive data related to functions performed by the plurality of sensor devices.



7. A method comprising: receiving published data from a first entity via a cellular base transceiver station; communicating, by the cellular base transceiver station, the published data to a server, wherein the server is adapted to provide packet distribution services for the first entity via the cellular base transceiver station; wherein the server communicates the published data to a publish-subscribe broker network through a first publish-subscribe broker communicatively connected to the server, wherein the first publish-subscribe broker is part of the publish-subscribe broker network, wherein the publish-subscribe broker network is operable to distribute published data between entities that published data and entities that subscribed to receive the published data via the publish-subscribe broker network; and wherein the publish-subscribe broker network routes the published data to a second entity comprising a second publish-subscribe broker that is part of the publish-subscribe broker network, wherein the second entity is able to accept the published data if the second entity subscribes to the published data.

7. A method comprising: receiving, by a server, published data provided to a cellular base transceiver station by a first entity; wherein the server provides packet distribution services for the first entity via the cellular base transceiver station; communicating, by the server, the published data to a publish-subscribe broker network through a first publish-subscribe broker communicatively connected to the server, wherein the first publish-subscribe broker is part of the publish-subscribe broker network, wherein the publish-subscribe broker network is operable to distribute published data between entities that published data and entities that subscribed to receive the published data via the publish-subscribe broker network; and wherein the publish-subscribe broker network routes the published data to a second entity comprising a second publish-subscribe broker that is part of the publish-subscribe broker network, wherein the second entity is able to accept the published data if the second entity subscribes to the published data.

8. The method of claim 7, wherein the first entity is a transceiver device configured for RF communication with the cellular base transceiver station having an RF coverage area.

8. The method of claim 7, wherein the first entity is a transceiver device configured for RF communication with the cellular base transceiver station having an RF coverage area.

9. The method of claim 7, wherein the cellular base transceiver station is communicatively connected to the server through a communication network.

9. The method of claim 7, wherein the cellular base transceiver station is communicatively connected to the server through a communication network.

10. The method of claim 7, wherein the cellular base transceiver station is in an LTE wireless network or a 3G wireless network.

10. The method of claim 7, wherein the cellular base transceiver station is in an LTE wireless network or a 3G wireless network.

11. The method of claim 7, wherein the cellular base transceiver station is part of a wireless network with one or more cellular base transceiver stations for packet routing.

11. The method of claim 7, wherein the cellular base transceiver station is part of a wireless network with one or more cellular base transceiver stations for packet routing.

12. The method of claim 7, wherein the second publish-subscribe broker is located in a public network.

12. The method of claim 7, wherein the second publish-subscribe broker is located in a public network.

13. A system comprising: a first entity that is a transceiver device configured for RF communication with a cellular base transceiver station having an RF coverage area, wherein the cellular base transceiver station is communicatively connected to a server through a communication network, wherein the server is adapted to provide packet distribution services for the first entity via the cellular base transceiver station, wherein the server comprises a first publish-subscribe broker that is part of a publish-subscribe broker network that comprises one or more publish-subscribe brokers, wherein the publish-subscribe broker network is operable to distribute published data packets between entities that have published data packets and entities that have subscribed to receive the published data packets via the publish-subscribe broker network, and wherein a second entity connected to any of the one or more publish-subscribe brokers in the publish-subscribe broker network that accepts communications from the transceiver device if the second entity subscribes to data packets published by the transceiver device, and wherein the data packets published by the transceiver device are routed through the publish-subscribe broker to which the second entity is connected.

13. A system comprising: a second entity comprising a second publish-subscribe broker that is part of a publish-subscribe broker network that comprises one or more publish-subscribe brokers, wherein the publish-subscribe broker network is operable to distribute published data packets between entities that have published data packets and entities that have subscribed to receive the published data packets via the publish-subscribe broker network, wherein the second entity is communicatively connected to a first server through the publish-subscribe broker network, the first server comprising a first publish-subscribe broker on the publish-subscribe broker network, wherein the first server is communicatively connected to a cellular base transceiver station having an RF coverage area and configured for RF communication with a first entity that is a transceiver device in the RF coverage area, wherein the first server is adapted to provide packet distribution services for the transceiver device via the cellular base transceiver station, wherein a second entity accepts communications from the transceiver device if the second entity subscribes to data packets published by the transceiver device, and wherein the data packets published by the transceiver device are routed through the publish-subscribe broker to which the second entity is connected.

14. The system of claim 13, wherein the cellular base transceiver station is in an LTE wireless network or a 3G wireless network.

14. The system of claim 13, wherein the cellular base transceiver station is in an LTE wireless network or a 3G wireless network.

15. The system of claim 13, wherein the cellular base transceiver station is part of a wireless network with one or more cellular base transceiver stations for packet routing.

15. The system of claim 13, wherein the cellular base transceiver station is part of a wireless network with one or more cellular base transceiver stations for packet routing.

16. The system of claim 13, wherein at least one of the one or more publish-subscribe brokers is located in a public network.

16. The system of claim 13, wherein at least one of the one or more publish-subscribe brokers is located in a public network.

17. The system of claim 13, wherein the second entity is at least one of a computer-based user communication device, a mobile transceiver device, a sensor-based communication device, and an application.

17. The system of claim 13, wherein the second entity is at least one of a computer-based user communication device, a mobile transceiver device, a sensor-based communication device, and an application.

18. The system of claim 13, further comprising a plurality of sensor devices with associated sensor data in communication with the publish-subscribe broker network, and wherein the publish-subscribe broker network enables collection and distribution of sensor data among a plurality of entities that provide and receive data related to functions performed by the plurality of sensor devices.

18. The system of claim 13, further comprising a plurality of sensor devices with associated sensor data in communication with the publish-subscribe broker network, and wherein the publish-subscribe broker network enables collection and distribution of sensor data among a plurality of entities that provide and receive data related to functions performed by the plurality of sensor devices.

19. A method comprising: communicating published data by a first entity via a cellular base transceiver station; wherein the cellular base transceiver station communicates the published data to a server, wherein the server is adapted to provide packet distribution services for the first entity via the cellular base transceiver station; wherein the server communicates the published data to a publish-subscribe broker network through a first publish-subscribe broker communicatively connected to the server, wherein the first publish-subscribe broker is part of the publish-subscribe broker network, wherein the publish-subscribe broker network is operable to distribute published data between entities that published data and entities that subscribed to receive the published data via the publish-subscribe broker network; and communicating the published data to a second entity comprising a second publish-subscribe broker that is part of the publish-subscribe broker network, wherein the second entity is able to accept the published data if the second entity subscribes to the published data.

19. A method comprising: subscribing, by a second entity, to published data published by a first entity; and receiving, by the second entity, the published data from a publish-subscribe broker network, wherein the second entity comprises a second publish-subscribe broker that is part of a publish-subscribe broker network, wherein the publish-subscribe broker network is operable to distribute published data between entities that published data and entities that subscribed to receive the published data via the publish-subscribe broker network, wherein the published data was routed through the publish-subscribe broker network from a server comprising a first publish-subscribe broker that is part of the publish-subscribe broker network, wherein the server is adapted to provide packet distribution services for the publishing entity via a cellular base transceiver station.

20. The method of claim 19, wherein the first entity is a transceiver device configured for RF communication with the cellular base transceiver station having an RF coverage area.

20. The method of claim 19, wherein the first entity is a transceiver device configured for RF communication with the cellular base transceiver station having an RF coverage area.

21. The method of claim 19, wherein the cellular base transceiver station is communicatively connected to the server through a communication network.

21. The method of claim 19, wherein the cellular base transceiver station is communicatively connected to the server through a communication network.

22. The method of claim 19, wherein the cellular base transceiver station is in an LTE wireless network or a 3G wireless network.

22. The method of claim 19, wherein the cellular base transceiver station is in an LTE wireless network or a 3G wireless network.

23. The method of claim 19, wherein the cellular base transceiver station is part of a wireless network with one or more cellular base transceiver stations for packet routing.

23. The method of claim 19, wherein the cellular base transceiver station is part of a wireless network with one or more cellular base transceiver stations for packet routing.

24. The method of claim 19, wherein the second publish-subscribe broker is located in a public network.

24. The method of claim 19, wherein the second publish-subscribe broker is located in a public network.

Instant Application 17/239,347
Co-Pending 17/115,218
1. A system comprising: a cellular base transceiver station having an RF coverage area and configured for RF communication with a first entity that is a transceiver device in the RF coverage area, wherein the cellular base transceiver station is communicatively connected to a server through a communication network, wherein the server is adapted to provide packet distribution services for the transceiver device via the cellular base transceiver station, wherein the server comprises a first publish-subscribe broker that is part of a publish-subscribe broker network that comprises one or more publish-subscribe brokers, wherein the publish-subscribe broker network is operable to distribute published data packets between entities that have published data packets and entities that have subscribed to receive the published data packets via the publish-subscribe broker network, wherein a second entity connected to any of the one or more publish-subscribe brokers in the publish-subscribe broker network accepts communications from the transceiver device if the second entity subscribes to data packets published by the transceiver device, and wherein the data packets published by the transceiver device are routed through the publish-subscribe broker to which the second entity is connected.

1. A system comprising: a server providing a first publish-subscribe broker of one or more publish-subscribe brokers forming part of a publish-subscribe broker network structured to distribute published data packets between entities that publish data packets and entities that subscribe to receive the published data packets; and a wireless RF access node connected to a communication network; wherein: the server communicatively connects to the wireless RF access node through the communication network; a first entity connects via the wireless RF access node to the first publish-subscribe broker using a connection having a unicast IP address and thereafter publishes data packets; a second entity connects to the publish-subscribe broker network via any of the one or more publish-subscribe brokers; the server provides packet distribution services via the first publish-subscribe broker for the first entity; the publish-subscribe broker network routes communications from the first entity to the second entity when the second entity is subscribed to the data packets published by the first entity; and the data packets published by the first entity are routed through the publish-subscribe broker to which the second entity is connected.

2. The system of claim 1, wherein the cellular base transceiver station is in an LTE wireless network or a 3G wireless network.

3. The system of claim 1, wherein the wireless RF access node is in at least one wireless network selected from the group consisting of: an LTE wireless network, a Wi-Fi wireless network, a 3G wireless network, and a wireless network that deploys access nodes that provide local access to users of the wireless network and that includes a centralized point of packet routing or processing.

13. A system comprising: a first entity that is a transceiver device configured for RF communication with a cellular base transceiver station having an RF coverage area, wherein the cellular base transceiver station is communicatively connected to a server through a communication network, wherein the server is adapted to provide packet distribution services for the first entity via the cellular base transceiver station, wherein the server comprises a first publish-subscribe broker that is part of a publish-subscribe broker network that comprises one or more publish-subscribe brokers, wherein the publish-subscribe broker network is operable to distribute published data packets between entities that have published data packets and entities that have subscribed to receive the published data packets via the publish-subscribe broker network, and wherein a second entity connected to any of the one or more publish-subscribe brokers in the publish-subscribe broker network that accepts communications from the transceiver device if the second entity subscribes to data packets published by the transceiver device, and wherein the data packets published by the transceiver device are routed through the publish-subscribe broker to which the second entity is connected.

13. A system comprising: a server comprising a first publish-subscribe broker of one or more publish-subscribe brokers forming part of a publish-subscribe broker network structured to distribute published data packets between entities that publish data packets and entities that subscribe to receive the published data packets; and a wireless RF access node connected to a communication network; wherein: the server communicatively connects to the wireless RF access node through the communication network; a first entity connects via the wireless RF access node to the first publish-subscribe broker using a connection having a unicast IP address and thereafter subscribes to receive data packets; a second entity connects to the publish-subscribe broker network using any of the one or more publish-subscribe brokers; the server provides packet distribution services via the first publish-subscribe broker for the first entity; the publish-subscribe broker network routes communications from the second entity to the first entity when the first entity is subscribed to the data packets published by the second entity; and the data packets published by the second entity are routed through the first publish-subscribe broker to which the first entity is connected.

14. The system of claim 13, wherein the cellular base transceiver station is in an LTE wireless network or a 3G wireless network.

15. The system of claim 13, wherein the wireless RF access node is in at least one of: an LTE wireless network; a Wi-Fi wireless network; a 3G wireless network; or a wireless network that deploys access nodes that provide local access to users of the wireless network and that includes a centralized point of packet routing or processing.









This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





5.	Claims 1-24 would be allowable, if a Terminal Disclaimer is filed to overcome the double patenting rejection set forth, in this Office Action.
	
	Prior Arts
	Regarding claims 1,10-11, 20, Krishnaswamy et al (US 2011/0300852 A1) discloses a system/method and apparatus (fig. 1 to fig. 5, see, system, apparatus and method for distributing multimedia services, section 0046, 0071) comprising: a computer (fig. 2, fig. 5,, computer 240 which may a group of computers in combination with one or more of the severs, section 0049) connected to a communication network (fig. 1 to fig. 4, wireless communication network 100, section 0041-0046), wherein the communication network (fig. 1 to fig. 4, wireless communication network 100, section 0041-0046) includes a publish-subscribe broker network (see, the femto node used for offloading tasks for the server, the server it the publish subscribed entity, section 0067, 0069-0074, 0075-00076) adapted to provide publish-subscribe broker services to a sensor device (see, the femto in coordination with the server, act as a proxy for UE, runs application in behalf of the UE, RSS feeds, section 0075-0077) in RF communication with a wireless RF access node (fig. 1 to fig. 3, see, femto node in combination with the wireless network and internet cloud 240, connected to UEs, section 0067-0074), wherein the wireless RF access node is connected to the communication network and enables the sensor device to connect to the publish-subscribe broker network (see, the femto node feed data/RSS feeds form the server to the UE, including creating transport layer security (TLS) session for the UE, section 0075-0076).
Kothamasu et al (US 2010/0333111 A1) from a similar field of endeavor discloses systems and methods which include a plurality of brokers/broker clusters (fig. 16, broker 1 to broker n) which are configured to publish/distribute messages from publishing applications (fig. 16, fig. 21,  Subscriber Application 1, Subscriber application n, section 0020-0022, 0248-0254, 0259-266) to subscribers based on a policy of a cluster connection (fig. 16, fig. 21, broker connections coupled to clusters connections 1610, 1611, 1612, section 0020-0022, 0248-0254, 0259-0266).

	Banks et al (US 2009/0138572 A1) discloses scalable publish/subscribe brokers  which distribute messages based on subscription information/subscriber’s request/interest (section 0004, 0007, 0009, 012-0018).

 Fitzgerald et al (US 2012/0198032 A1) discloses a system that includes a remote optimization server 3 that is connected/coupled to a base station 2 (fig. 2, section 0051 ) that is connected to a central optimization server 5 (fig. 2, element 5 of the core network) via a backhaul network (fig. 2, element 4) where all the cited network elements are configured to optimize data transmission (section 0011 -0012). Fitzgerald 032 further discloses the regional optimization server connected to a gateway (fig. 2, see, remote optimization server 3 and central optimization server 5) which provide services (see, web-based service) to a mobile device (section 0022-36) and transfer the application's functionality (noted: treated as handoff of the mobile user).


Aguirre et al (US 2013/0072167 Al) from a similar field of endeavor discloses the LTE base station transceiver (fig. 1, base station 120-1 in the LTE-based network, col. 2, line 34-37,col. 3, line 33-45), the station optimization server (fig. 1, optimization device 140 communicative coupled to base station 120 which is part of the LTE network, noted: the optimization device may include a server, col. 4, line 50-58)), the publish-subscribe broker communications facility (fig. 1, base station 120-1 communicatively coupled to content providers 150 with means for providing the content streams to the wireless user devices 110-1 -110-4, col. 2, line 34-67, col. 3, line 15 to col. 4, line 5), the base station forwarding streams (i.e., video, text) received from the content providers to the user devices, col. 3, line 15-59), the content providers that provides the streams to the base station for transmission to the user devices, col.3, line 15-59), from the publish-subscribe broker communications facility transmitting to the user devices (see, the base station forwarding streams (i.e., video, text) received from the content providers to the user devices, col. 3, line 15-59).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Dorai et al (US 2007/0276956 A1) discloses  method and system for distributing messaging  using a broker network for publish-subscribe message system (fig. 3, broker network, section 0023, 0043, 0044) and delivering messages sent publishing clients to subscribed clients.

	Zhao et al (US 2006/0085507 A1) discloses content-based publish/subscribe system which includes broker networks  (section 0017, 0040-0041, 0053, 0061).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473